Exhibit 10.47

 

MATSON, INC.

EXECUTIVE SEVERANCE PLAN

 

Amended and Restated as of February 28, 2013

 

INTRODUCTION

 

The Matson, Inc. Executive Severance Plan (the “Plan”) was adopted effective as
of June 29, 2012, and is hereby amended and restated effective as of
February 28, 2013 (the “Effective Date”).

 

The purpose of the Plan is to retain key employees and to encourage such
employees to use their best business judgment in managing the affairs of
Matson, Inc. (the “Company”) and its divisions and subsidiaries.  Therefore, the
Company is willing to provide the severance benefits described below to protect
these employees if involuntarily terminated without cause or laid off from
employment as part of a job elimination/restructuring or reduction in force.  It
is further intended that this Plan will complement other compensation program
components to assure a sound basis upon which the Company will retain key
employees.

 

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and to meet the descriptive requirements of a plan constituting a
“severance pay plan” within the meaning of the Department of Labor regulations
published at Title 29, Code of Federal Regulations, Section 2510.3-2(b).  This
Plan is intended to provide benefits to a select group of management or highly
compensated employees from the general assets of the Company within the meaning
of Department of Labor regulations published at Title 29, Code of Federal
Regulatoins, Section 2520.104-24.

 

Article 1
Definitions and Exclusions

 

Whenever used in this Plan, the following words and phrases shall have the
meanings set forth below.  When the defined meaning is intended, the term is
capitalized:

 

1.1          “Base Salary” means the total amount of base salary payable to the
participant at the salary rate in effect on the last day of the participant’s
employment with the Employer.  Base Salary does not include bonuses, reimbursed
expenses, credits or benefits under any plan of deferred compensation, to which
the Employer contributes, or any additional cash compensation or compensation
payable in a form other than cash.

 

1.2          “Board of Directors” shall mean the Board of Directors of the
Company.

 

1.3          “Cause” means termination from employment with the Employer upon:

 

1.3(a)     the willful and continued failure by the participant substantially to
perform the participant’s duties with the Employer (other than any such failure
resulting from the participant’s incapacity due to physical or mental
Disability).  For the purposes of this subsection and subsection 1.3(b), no act,
or failure to act, on the participant’s part shall be considered

 

--------------------------------------------------------------------------------


 

“willful” unless done, or omitted to be done, by the participant not in good
faith and without reasonable belief by the participant that his action or
omission was in the best interest of the Employer; or

 

1.3(b)     the willful engaging by the participant in conduct that is
demonstrably and materially injurious to the Employer, monetarily or otherwise.

 

1.4          “Disability” shall mean that an individual is deemed to be totally
disabled by the Social Security Administration.

 

1.5          “Employer” shall mean the Company or the entity for whom services
are performed and with respect to whom the legally binding right to compensation
arises, and all entities with whom the Company would be considered a single
employer under Section 414(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) or Section 414(c) of the Code; provided that in applying
Section 1563(a)(1), (2), and (3) of the Code for purposes of determining a
controlled group of corporations under Section 414(b) of the Code, the language
“at least 50 percent” is used instead of “at least 80 percent” each place it
appears in Section 1563(a)(1), (2), and (3) of the Code, and in applying
Treasury Regulation § 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Section 414(c) of the Code, “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treasury Regulation § 1.414(c)-2;
provided, however, “at least 20 percent” shall replace “at least 50 percent” in
the preceding clause if there is a legitimate business criteria for using such
lower percentage.

 

1.6          “Identification Date” means each December 31.

 

1.7          “Key Employee” means a participant who, on an Identification Date,
is:

 

1.7(a)     An officer of the Company of having annual compensation greater than
the compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no
more than 50 officers of the Company shall be determined to be Key Employees as
of the Identification Date;

 

1.7(b)     A five percent owner of the Company; or

 

1.7(c)      A one percent owner of the Company having annual compensation from
the Company of more than $150,000.

 

If a participant is identified as a Key Employee on an Identification Date, then
such participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.  For purposes of this Section 1.7 only and
for determining whether a participant is a Key Employee, the “Company” shall
mean the Company and its affiliates that are treated as a single employer under
Section 414(b) or (c) of the Code, and for purposes of determining whether a
participant is a Key Employee, Treasury Regulation § 1.415(c)-2(d)(4) shall be
used to calculate compensation.

 

1.8          “Layoff” means the elimination of a job due to economic reasons,
whether or not as part of job elimination or restructuring, or as a
reduction-in-force affecting one or more

 

2

--------------------------------------------------------------------------------


 

positions.  Layoff does not include resignation from employment or Separation
from Service by reason of death, Disability, or discharge for Cause.  A
participant is not considered to have been laid off, and will not be entitled to
severance benefits described in Article 3, if the Plan Administrator determines,
in its discretion, that either the Employer or a purchaser or other successor
has offered comparable employment to the participant to commence after the
participant’s Separation from Service, whether or not the participant accepts
the position offered.

 

1.9          “Separation from Service” shall mean termination of employment with
the Employer, other than due to death.  A participant shall be deemed to have
experienced a Separation from Service if the participant’s service with the
Employer is reduced to an annual rate that is less than fifty percent of the
services rendered, on average, during the immediately preceding three full years
of employment with the Employer (or if employed by the Employer less than three
years, such lesser period).

 

Article 2
Eligibility for Benefits

 

2.1          Eligibility.  To be eligible for Plan benefits, employees must
serve in a job categorized as the Chief Executive Officer, Band A, or Band B
under the Company’s job evaluation program.  Exceptions (additions or deletions)
to the eligibility requirements can be made only by the Matson, Inc. Chief
Executive Officer, with the approval of the Compensation Committee of the Board
of Directors (the “Committee”).

 

2.2          Benefits.  Except as provided in Section 2.3, if the participant
experiences an involuntary Separation from Service without Cause or a Separation
from Service because of a Layoff, the Employer shall pay to the participant the
severance benefits described in Section 3.1.  (For the purposes of this section,
“involuntary” means a Separation from Service that is due to the independent
exercise of the unilateral authority of the Employer, other than due to the
participant’s request, and where the participant was willing and able to
continue to perform services.)  A participant receiving benefits under this Plan
shall not be eligible for benefits under any other severance plan, policy or
arrangement sponsored by the Employer.

 

2.3          Change in Control.  In the event the Employer experiences a “change
in control”, as defined in section 409A of the Code and the final regulations
and any guidance promulgated thereunder, and the Employer and a participant have
entered into an agreement concerning a change in control of the Employer, the
terms of such agreement, and not this Plan, shall govern.  In such case, no
benefits shall be payable to the participant under this Plan.

 

2.4          Plan Administration.  The Administrative Committee appointed by the
Board of Directors, or such other committee as may be appointed by the Board of
Directors from time to time, shall serve as the Plan Administrator.  The Plan
Administrator is responsible for the general administration and management of
this Plan and shall have all powers and duties necessary to fulfill its
responsibilities, including, but not limited to, the discretion to interpret and
apply this Plan and to determine all questions relating to eligibility for
benefits.  This Plan shall be interpreted in accordance with its terms and their
intended meanings.  However, the Plan Administrator and all plan fiduciaries
shall have the discretion to interpret or construe ambiguous, unclear, or
implied (but omitted) terms in any fashion they deem to be appropriate in

 

3

--------------------------------------------------------------------------------


 

their sole discretion, and to make any findings of fact needed in the
administration of this Plan.  The validity of any such interpretation,
construction, decision, or finding of fact shall not be given de novo review if
challenged in court, by arbitration, or in any other forum, and shall be upheld
unless clearly arbitrary or capricious.

 

Article 3
Severance Benefits

 

3.1          Type and Amount of Benefits.  If severance benefits become payable
under this Plan, benefits shall consist of the following:

 

3.1(a)     Monetary Payments/Reimbursement.  The participant shall receive an
amount equal to six (6) months of the participant’s Base Salary, one-twelfth of
which shall be paid each month for a period of one year, beginning within 60
days following the date of the participant’s Separation from Service.  Should
the participant execute (and later not revoke) a release agreement prepared by
the Plan Administrator within the time period required by the Plan
Administrator, the participant shall receive additional amounts as follows: 
(i) an amount equal to six (6) months of the participant’s Base Salary,
one-twelfth of which shall be paid each month for a period of one year,
beginning within 60 days following the date of the participant’s Separation from
Service; (ii) reimbursement for expenses arising from individual outplacement
counseling services (in an amount not to exceed ten thousand dollars
($10,000.00)) that are incurred no later than 2 years after the date of the
participant’s Separation from Service, and are reimbursed by the Employer no
later than 3 years after the date of the participant’s Separation from Service;
and, (iii) a pro-rated share of the bonus that otherwise would have been payable
to the participant based on actual performance under the Matson, Inc. Cash
Incentive Plan had the participant remained employed until the end of the
applicable performance period(s) of such plan, which shall be paid in lump sum
at the same time as paid to current employees.  If the participant fails to
timely execute the release or revokes the release, the participant shall not be
entitled to any benefit under subsection 3.1(a)(i), (ii) and (iii).  The Plan
Administrator retains the sole discretion to determine when during the
applicable period above the payment will be made.  Notwithstanding any provision
of this Plan to the contrary, in no event shall the timing of a participant’s
execution of the release, directly or indirectly, result in the participant
designating the calendar year of payment, and if a payment that is subject to
execution of the release could be made or begin in more than one taxable year,
payment shall be made or begin in the later taxable year.

 

3.1b(i)    Benefits.  For the period that separation payments continue under
subsection 3.1(a) above, or until the participant becomes employed with another
employer offering any such benefits (whichever is earlier), subject to the terms
of the applicable insurance policies, the Employer shall continue to pay the
premiums for Basic Group Life Insurance and Basic Accidental Death &
Dismemberment Insurance at the level such coverage was in effect for the
participant on the date of the participant’s Separation from Service.

 

3.1b(ii)   Group Medical, Dental, Drug and Vision Coverage.  For a maximum
period of twelve (12) months following Separation from Service, or until the
participant becomes employed with another employer offering any such benefits
(whichever is earlier), the Employer shall reimburse the participant for the
amount of the premiums paid by the

 

4

--------------------------------------------------------------------------------


 

participant for post-termination continuation coverage under the Employer’s
group health insurance in accordance with the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).  In order to
receive reimbursement, the participant must submit proof of payment to the Plan
Administrator within 90 days of the payment date and the Employer will remit
payment for reimbursement as soon as practicable.  Notwithstanding the
foregoing, in the event that such reimbursement by the Employer for the above
COBRA continuation coverage is discriminatory pursuant to Code Section 105(h) or
Section 2716 to the Public Health Service Act, then such reimbursements shall be
taxable income to the participant reportable annually on a Form W-2 or as
otherwise required by applicable federal and state law.  Payment of premiums for
COBRA coverage beyond twelve (12) months following Separation from Service is
the sole responsibility of the participant and such payment shall not be
reimbursable.

 

3.1b(iii)  Death Benefits.  If the participant dies during the severance benefit
period, the severance benefits as described in Section 3.1(a) that have not yet
been paid shall be paid to the participant’s designated beneficiary in a lump
sum within 60 days following the participant’s death and if the designated
beneficiary is entitled pursuant to COBRA to continuation coverage, then the
designated beneficiary shall have the right to continued reimbursement for the
remainder of the period under Section 3.1(b)(ii) for premiums paid for COBRA
continuation coverage.  In order to receive reimbursement, the beneficiary must
submit proof of payment to the Plan Administrator within 90 days of the payment
date and the Employer will remit a check for reimbursement as soon as
practicable.  Any beneficiary designation must be provided to the Plan
Administrator in writing by the participant, prior to his death.

 

3.1b(iv)  Reimbursements and In-Kind Benefits.  To the extent that a right to
reimbursement or an in-kind benefit under this Section 3.1 is subject to Code
Section 409A, then (A) the amount eligible for reimbursement, or the in-kind
benefit provided, during a participant’s taxable year may not affect the amount
reimbursable, or the in-kind benefits provided, in any other taxable year;
(B) any reimbursement must be made no later than the taxable year following the
taxable year in which the expenses was incurred; and (C) the right to
reimbursement or the in-kind benefit cannot be liquidated or exchanged for
another benefit.

 

3.2          Committee Discretion.  The severance benefits as described in this
Article 3 may be increased or decreased by the Committee in its absolute
discretion.  Such adjustments may be applied selectively with respect to one or
more individual participants.

 

3.3          Code Section 409A.  This Plan is drafted with the intent that all
payments or benefits provided hereunder will be exempt from Code Section 409A to
the maximum extent possible under the law, and the Plan shall be construed and
operated as necessary to comply with such intent.  For purposes of Code
Section 409A, the right to a series of installment payments under the Plan shall
be treated as a right to a series of separate payments.  This Plan shall be
administered and interpreted to maximize the short-term deferral exemption to
Code Section 409A.  The portion of any payment under this Plan that is paid
within the short-term deferral period (within the meaning of Code Section 409A)
shall be treated as a short-term deferral.  Any other portion of a payment that
does not meet the short-term deferral requirement shall, to the maximum extent
possible, be deemed to satisfy the exception from Code Section 409A for
involuntary separation pay.  All severance payments to be made upon a
termination of

 

5

--------------------------------------------------------------------------------


 

employment under this Plan may only be made upon a “separation from service”
under Code Section 409A, to the extent applicable.  A participant shall not,
directly or indirectly, designate the taxable year of a payment made under this
Plan.  Notwithstanding anything to the contrary in this Plan, if any payment or
benefit is deferred compensation subject to Code Section 409A, and solely to the
extent required by Code Section 409A, if a participant is a Key Employee, then
any such payments shall be delayed by six (6) months and paid on the first
business day of the seventh month following the participant’s Separation from
Service or, if earlier, his date of death, and the amount of such accumulated
delayed payments shall be credited with interest during such six-month period at
a rate computed using 120% of the short-term applicable federal rate for a
semi-annual compounding period under Code Section 1274(d), applicable for the
month in which the participant’s Separation from Service occurs, provided that
such interest rate shall not exceed 120% of the long-term applicable federal
interest rate under Code Section 1274(d).  The identification of a participant
as a Key Employee shall be made by the Company in accordance with Section 1.7 of
the Plan and sections 416(i) and 409A of the Code and the regulations
promulgated thereunder.  Any provision of the Plan that is noncompliant with
Code Section 409A shall be deemed to be amended to comply with Code
Section 409A, or if it cannot be so amended, shall be void.  The Company does
not guarantee or warrant the tax consequences of the Plan, and the participants
shall in all cases be liable for any taxes due with respect to Plan.

 

Article 4
Employment Status

 

4.1          Right to Terminate Employment.  This Plan shall not be deemed to
constitute an employment contract between the Employer and the participant. 
Nothing contained herein shall give the participant the right to be retained in
the employ of the Employer or to interfere with the right of the Employer to
discharge the participant at any time, nor shall it give the Employer the right
to require the participant to remain in its employ or to interfere with the
participant’s right to terminate employment at any time.

 

4.2          Status During Benefit Period.  Commencing upon the date of the
participant’s Separation from Service, the participant shall cease to be an
employee of the Employer for any purpose.  The payment of severance benefits
under this Plan shall be payments to a former employee.

 

Article 5
Claims and Review Procedures

 

5.1          Claims Procedure.  Any individual (“claimant”) who has not received
benefits under the Plan that he believes should be paid shall make a claim for
such benefits as follows:

 

5.1(a)     Initiation - Written Claim.  The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits.

 

5.1(b)     Timing of Plan Administrator Response.  The Plan Administrator shall
respond to such claimant within 90 days after receiving the claim.  If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant

 

6

--------------------------------------------------------------------------------


 

in writing, prior to the end of the initial 90-day period, that an additional
period is required.  The notice of extension must set forth the date by which
the Plan Administrator expects to render its decision.

 

5.1(c)      Notice of Decision.  If the Plan Administrator denies part or all of
the claim, the Plan Administrator shall notify the claimant in writing of such
denial.  The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant.  The notification shall set forth:

 

5.1c(i)     The specific reason for the denial,

 

5.1c(ii)    A reference to the specific provisions of the Plan on which the
denial is based,

 

5.1c(iii)   A description of any additional information or material necessary
for the claimant to perfect the claim and an explanation of why it is needed,

 

5.1c(iv)  An explanation of the Plan’s review procedures and the time limits
applicable to such procedures, and

 

5.1c(v)   A statement of the claimant’s right to bring a civil action under the
Employee Retirement Income Security Act of 1974 (“ERISA”)
Section 502(a) following an adverse benefit determination on review.

 

5.2          Review Procedure.  If the Plan Administrator denies part or all of
the claim, the claimant shall have the opportunity for a full and fair review by
the Plan Administrator of the denial, as follows:

 

5.2(a)     Initiation - Written Request.  To initiate the review, the claimant,
within 60 days after receiving the Plan Administrator’s notice of denial, must
file with the Plan Administrator a written request for review.

 

5.2(b)     Additional Submissions - Information Access.  The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

5.2(c)      Timing of  Plan Administrator Response.  The Plan Administrator
shall respond to the claimant’s request for review within 60 days after
receiving the request.  If the Plan Administrator determines that special
circumstances require additional time for processing the request, the Plan
Administrator can extend the response period by an additional 60 days by
notifying the claimant in writing, prior to the end of the initial 60-day
period, that an additional period is required.  The notice of extension must set
forth the date by which the Plan Administrator expects to render its decision.

 

5.2(d)     Notice of Decision.  If the Plan Administrator affirms the denial of
part or the entire claim, the Plan Administrator shall notify the claimant in
writing of such denial.  The

 

7

--------------------------------------------------------------------------------


 

Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant.  The notification shall set forth the specific
reason for the denial and a reference to the specific provisions of the Plan on
which the denial is based.

 

5.3          Authority.  In determining whether to approve or deny any claim or
any appeal from a denied claim, the Plan Administrator shall exercise its
discretionary authority to interpret the Plan and the facts presented with
respect to the claim, and its discretionary authority to determine eligibility
for benefits under the Plan.  Any approval or denial shall be final and
conclusive upon all persons.

 

5.4          Exhaustion of Remedies.  Except as required by applicable law, no
action at law or equity shall be brought to recover a benefit under the Plan
unless and until the claimant has: (a) submitted a claim for benefits, (b) been
notified by the Plan Administrator that the benefits (or a portion thereof) are
denied, (c) filed a written request for a review of denial with the Plan
Administrator, and (d) been notified in writing that the denial has been
affirmed.

 

Article 6
Amendment and Termination

 

It is intended that the Plan shall continue from year to year, subject to an
annual review by the Board of Directors.  However, the Board of Directors
reserves the right to modify, amend or terminate the Plan at any time; provided,
that no amendment or termination shall affect the rights of participants to
receive Plan benefits finally determined by the Plan Administrator but unpaid at
the time of such termination or amendment.

 

Article 7
Miscellaneous

 

7.1          Not an Employment Contract.  The adoption and maintenance of this
Plan shall not be deemed to confer on any participant any right to continue in
the employ of the Employer, and shall not be deemed to interfere with the right
of the Employer to discharge any person, with or without cause, or treat any
person without regard to the effect that such treatment might have on the person
as a Plan participant.

 

7.2          Benefits Non-Assignable.  No right or interest of a participant in
this Plan shall be assignable or transferable, in whole or in part, either
directly or by operation of law or otherwise, including but not by way of
limitation, execution, levy, garnishment, attachment, pledge, bankruptcy,
assignments for the benefit of creditors, receiverships, or in any other manner,
excluding transfer by operation of law as a result solely of mental
incompetency.

 

7.3          Tax Withholding.  The Employer shall withhold any applicable income
or employment taxes that are required to be withheld from the severance benefits
payable under this Plan.

 

7.4          Applicable Law.  This Plan is a welfare plan subject to ERISA and
it shall be interpreted, administered, and enforced in accordance with that law.

 

8

--------------------------------------------------------------------------------


 

7.5          Gender and Number.  Any masculine pronouns used herein shall refer
to both men and women, and the use of any term herein in the singular may also
include the plural unless otherwise indicated by context.

 

7.6          Severability.  If any provision of this Plan is held invalid or
unenforceable by a court of competent jurisdiction, all remaining provisions
shall continue to be fully effective.

 

7.7          Binding Agreement.  This Plan shall be binding upon and inure to
the benefit of the Employer, its successors and assigns, and the participants
and their heirs, executors, administrators and legal representatives.

 

IN WITNESS WHEREOF, Matson, Inc. has caused this Amended and Restated Plan to be
executed by its duly authorized officers effective as of the Effective Date.

 

 

MATSON, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

9

--------------------------------------------------------------------------------